EXHIBIT 10.28.11


Execution Copy





--------------------------------------------------------------------------------





DITECH AGENCY ADVANCE TRUST,
as Issuer
and
WELLS FARGO BANK, N.A.,
as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary
and
DITECH FINANCIAL LLC,
as Administrator and as Servicer
and
BARCLAYS BANK PLC,
as Administrative Agent
__________


SERIES 2019-VF1
INDENTURE SUPPLEMENT
Dated and effective as of February 14, 2019
to
INDENTURE
Dated as of February 9, 2018, and effective as of February 12, 2018
__________
ADVANCE RECEIVABLES BACKED NOTES,
SERIES 2019-VF1













--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS
PAGE
SECTION 1. CREATION OF SERIES 2019-VF1 NOTES
.......................................1
SECTION 2. DEFINED
TERMS..................................................................................2
SECTION 3. FORMS OF SERIES 2019-VF1
NOTES.............................................13
SECTION 4. COLLATERAL VALUE
EXCLUSIONS.............................................13
SECTION 5. ADMINISTRATIVE
AGENT...............................................................14
SECTION 6. SERIES RESERVE
ACCOUNT...........................................................15
SECTION 7. PAYMENTS; NOTE BALANCE INCREASES; EARLY
MATURITY; ADDITIONAL FUNDING
CONDITIONS............................................16
SECTION 8. DETERMINATION OF NOTE INTEREST RATE. 17
SECTION 9. INCREASED
COSTS............................................................................17
SECTION 10. SERIES
REPORTS..............................................................................19
SECTION 11. CONDITIONS PRECEDENT
SATISFIED.......................................20
SECTION 12. REPRESENTATIONS AND WARRANTIES; COVENANTS........20
SECTION 13.
AMENDMENTS..................................................................................21
SECTION 14.
COUNTERPARTS...............................................................................22
SECTION 15. ENTIRE
AGREEMENT.....................................................................22
SECTION 16. LIMITED
RECOURSE......................................................................22
SECTION 17. OWNER TRUSTEE LIMITATION OF LIABILITY......................23
SECTION 18. REDUCTION OF MAXIMUM COMMITTED PURCHASE
PRICE...............................................................................................................................23
SECTION 19.
ASSIGNMENT.....................................................................................23
SECTION 20.
NOTICES.............................................................................................23
SECTION 21. CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS
INDENTURE
SUPPLEMENT.......................................................................................24





--------------------------------------------------------------------------------





SECTION 22. U.S. CREDIT RISK
RETENTION....................................................24
SECTION 23. NO
PETITION.....................................................................................24
SECTION 24. CHOICE OF
LAW...............................................................................25
SECTION 25. AMENDMENTS TO BASE INDENTURE WITH RESPECT TO
SERIES 2019-VF1
NOTES..,..........................................................................................25
Schedules
Schedule 1 – Wire Instructions


Exhibits
Exhibit A – Authorized Representatives of the Administrative Agent
Exhibit B – Assumed Transaction Documents









--------------------------------------------------------------------------------






THIS SERIES 2019-VF1 INDENTURE SUPPLEMENT (this “Indenture Supplement”), dated
and effective as of February 14, 2019 (the “Effective Date”), is made by and
among DITECH AGENCY ADVANCE TRUST, a statutory trust organized under the laws of
the State of Delaware (the “Issuer”), WELLS FARGO BANK, N.A., a national banking
association (“Wells Fargo”), as trustee (the “Indenture Trustee”), as
calculation agent (the “Calculation Agent”), as paying agent (the “Paying
Agent”) and as securities intermediary (the “Securities Intermediary”), DITECH
FINANCIAL LLC (formerly known as Green Tree Servicing LLC), a Delaware limited
liability company (“Ditech”), as Administrator on behalf of the Issuer (the
“Administrator”) and as Servicer (the “Servicer”) under the Designated Servicing
Agreements, and BARCLAYS BANK PLC, a public limited company registered in
England and Wales (“Barclays”), as Administrative Agent (as defined below). This
Indenture Supplement relates to and is executed pursuant to that certain
Indenture (as amended, supplemented, restated or otherwise modified from time to
time, the “Base Indenture”) supplemented hereby, dated as of February 9, 2018
and effective as of February 12, 2018, among the Issuer, the Servicer, the
Administrator, the Indenture Trustee, the Calculation Agent, the Paying Agent,
the Securities Intermediary and Credit Suisse First Boston Mortgage Capital LLC
(“Credit Suisse”), as initial administrative agent, all the provisions of which
are incorporated herein as modified hereby and shall be a part of this Indenture
Supplement as if set forth herein in full (the Base Indenture as so supplemented
by this Indenture Supplement being referred to as the “Indenture”).
Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.
PRELIMINARY STATEMENT
The Issuer has duly authorized the issuance of a Series of Notes, the Series
2019-VF1 Notes (as defined below). The parties are entering into this Indenture
Supplement to document the terms of the Series 2019-VF1 Notes that are being
issued pursuant to the Base Indenture, which provides for the issuance of Notes
in multiple series from time to time.
The Base Indenture as supplemented by this Indenture Supplement shall become
effective upon the Effective Date and shall not be effective for any period
prior to the Effective Date solely as to Series 2019-VF1 Notes and shall not
apply to any other Series issued under the Base Indenture.
Upon the Effective Date hereof and the redemption in full of the Series 2018-VF1
Notes, Credit Suisse shall cease to be “Administrative Agent” for purposes of
the Base Indenture and each other Transaction Document (as defined below), and
Barclays shall be designated as “Administrative Agent” for all purposes
hereunder and under the Base Indenture, the Note Purchase Agreement, the other
Transaction Documents and any other agreements incidental thereto, including but
not limited to the Fannie Mae Acknowledgement Agreement (as defined herein).
In the event that any term or provision contained herein shall conflict with or
be inconsistent with any term or provision contained in the Base Indenture, the
terms and provisions of this Indenture Supplement shall govern to the extent of
such conflict.


1



--------------------------------------------------------------------------------






Section 1.    Creation of Series 2019-VF1 Notes.
Effective as of the Issuance Date, the Series 2019-VF1 Notes, are being issued
pursuant to the Base Indenture and this Indenture Supplement, known as “Ditech
Agency Advance Trust 2019-VF1 Advance Receivables Backed Notes, Series 2019-VF1
Notes.” (the “Series 2019-VF1 Variable Funding Notes” or the “Series 2019-VF1
Notes”). The Series 2019-VF1 Notes are not subordinated to any other Series of
Notes. The Series 2019-VF1 Notes are being issued with the Initial Note
Balances, Maximum VFN Principal Balances, Stated Maturity Date, Revolving
Period, Note Interest Rates, Expected Repayment Date and other terms as
specified in this Indenture Supplement. The Series 2019-VF1 Notes shall be
secured by the Trust Estate Granted to the Indenture Trustee pursuant to the
Base Indenture. The Indenture Trustee holds and shall hold the Trust Estate as
collateral security for the benefit of the Noteholders of the Series 2019-VF1
Notes and all other Series of Notes issued under the Base Indenture as described
therein. In the event that any term or provision contained herein shall conflict
with or be inconsistent with any term or provision contained in the Base
Indenture, the terms and provisions of this Indenture Supplement shall govern to
the extent of such conflict.
There are no Derivative Accounts, Derivative Collateral Accounts, Derivative
Counterparties, Other Advance Rate Reduction Events, Note Rating Agencies, Other
Advance Rate Reduction Event Cure Periods or Supplemental Credit Enhancement
Agreements in respect of the Series 2019-VF1 Notes.
The Issuer shall use the proceeds of the initial VFN Draw under the Series
2019-VF1 Notes to redeem in whole, terminate and cause the retirement of the
Series 2018-VF1 Notes in accordance with Section 7(i) of the 2018-VF1 Indenture
Supplement.

Section 2.    Defined Terms.
With respect to the Series 2019-VF1 Notes and in addition to or in replacement
for the definitions set forth in Section 1.1 of the Base Indenture, the
following definitions shall be assigned to the defined terms set forth below:
“2018-VF1 Indenture Supplement” means the Series 2018-VF1 Indenture Supplement,
dated as of February 9, 2018, and effective as of February 12, 2018, by and
among the Issuer, Wells Fargo, as the Indenture Trustee, as calculation agent,
as paying agent, and as securities intermediary, Ditech, as Administrator and as
Servicer under the Designated Servicing Agreements and Credit Suisse, as the
initial administrative agent.
“90+ Day Delinquent Loan” has the meaning assigned to such term in the defined
term “Market Value.”
“Administrative Agent” means, for so long as the Series 2019-VF1 Notes have not
been paid in full: (i) with respect to the provisions of this Indenture
Supplement, each of Barclays or any Affiliate or successor of the foregoing; and
(ii) with respect to the provisions of the Base Indenture, and notwithstanding
the terms and provisions of any other Indenture Supplement, Barclays and such
other parties as set forth in any other Indenture Supplement, or any respective
Affiliate or any respective successor thereto. For the avoidance of doubt,
reference to “it” or “its” with respect to the Administrative Agent in the Base
Indenture shall mean “them” and “their,” and reference to the singular therein
in relation to the Administrative Agent shall be construed as if plural.


2



--------------------------------------------------------------------------------





“Advance Rates” means, on any date of determination with respect to each
Receivable related to the Series 2019-VF1 Notes, the percentage amount based on
the Advance Type of such Receivable, as set forth below, subject to amendment by
mutual agreement of the Administrative Agent and the Administrator:
(i)     that in no event shall the Weighted Average Advance Rate for the Series
2019-VF1 Notes exceed 95%;
(ii)     that the Advance Rate for any Receivable related to the Series 2019-VF1
Notes shall be zero if such Receivable is not a Facility Eligible Receivable;
and
(iii)    on any date of determination and subject to clause (ii) above, the
Advance Rate applicable to each Corporate Advance Receivable and Escrow Advance
Receivable shall be the product of (a) the applicable Advance Rate listed in the
table below multiplied by (b) 100% minus the arithmetic average of the Deficient
Documentation Percentages provided in each of the three most recent reports
delivered pursuant to Section 3.3(d) of the Base Indenture.
If additional Series of Notes are issued in the future, they will have separate
Advance Rates and Collateral Values, and the Collateral Test will be calculated
including the Invested Amounts for such additional Notes.
Fannie Mae Advances:
 
Series 2019-VF1 Notes
 
Advance Type
 
Delinquency Advances
95.00%
Non-Judicial Escrow Advances
95.00%
Judicial Escrow Advances
95.00%
Non-Judicial Corporate Advances
95.00%
Judicial Corporate Advances
95.00%
Delinquent MBS Mortgage Repurchase Advances
95.00%



“Advance Ratio” means, as of any date of determination with respect to any
Designated Pool, the ratio (expressed as a percentage), calculated as of the
last day of the calendar month immediately preceding the calendar month in which
such date occurs, of (i) the related PSA Stressed Nonrecoverable Advance Amount
on such date over (ii) the aggregate monthly scheduled principal and interest
payments for the calendar month immediately preceding the calendar month in
which such date occurs with respect to all non-delinquent Mortgage Loans in such
Designated Pool, serviced pursuant to the related Designated Servicing
Agreement.
“Barclays” means, Barclays Bank PLC.
“Barclays Note” means the Series 2019-1 VFN Note issued to Barclays hereunder.
“Barclays Purchaser Group” has the meaning set forth in the Note Purchase
Agreement.
“Base Indenture” has the meaning assigned to such term in the Preamble.


3



--------------------------------------------------------------------------------





“Cash Equivalents” means (a) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of the Administrative Agent or
of any commercial bank having capital and surplus in excess of $500,000,000, (c)
repurchase obligations of the Administrative Agent or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than seven days with respect to securities issued or fully guaranteed
or insured by the United States Government, (d) commercial paper of a domestic
issuer rated at least A 1 or the equivalent thereof by S&P or P 1 or the
equivalent thereof by Moody’s and in either case maturing within ninety (90)
days after the day of acquisition, (e) securities with maturities of ninety (90)
days or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s, (f) securities with
maturities of ninety (90) days or less from the date of acquisition backed by
standby letters of credit issued by the Administrative Agent or any commercial
bank satisfying the requirements of clause (b) of this definition or (g) shares
of money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.
“Change of Control” means the Limited Guarantor no longer owns directly or
indirectly at least 50% of all stock and at least 50% of all voting stock of the
Servicer.
“Coefficient” means, for the Series 2019-VF1 Notes, 0.08%.
“Constant” means, for the Series 2019-VF1 Notes, 1.00%.
“Corporate Trust Office” means with respect to the Series 2019-VF1 Notes, the
principal corporate trust offices of the Indenture Trustee at which at any
particular time its corporate trust business with respect to the Issuer shall be
administered, which offices at the Effective Date are located at (i) for Note
transfer purposes, Corporate Trust Operations, MAC N9300-070, 600 South Fourth
Street, 7th Floor, Minneapolis, Minnesota 55479, Attention: Client Manager,
Ditech Agency Advance Trust, Series 2019-VF1, and (ii) for all other purposes,
9062 Old Annapolis Road, Columbia, Maryland 21045-1951, Attention: Client
Manager, Ditech Agency Advance Trust, Series 2019-VF1, as well as
CTSAdvanceTrustFacility@wellsfargo.com.
“Cost of Funds Rate” means LIBOR.
“Cost of Funds Determination Date” means for each Interest Accrual Period, the
second (2nd) Business Day prior to the commencement of such Interest Accrual
Period.
“CP Conduit” has the meaning set forth in the Note Purchase Agreement.
“Cross Default” means, the occurrence of any “Event of Default” (as defined in
the Omnibus Agreement).
“Default Supplemental Fee” means for the Series 2019-VF1 Notes and each Payment
Date during the Full Amortization Period), a fee equal to the product of:
(i)    the Default Supplemental Fee Rate multiplied by


4



--------------------------------------------------------------------------------





(ii)    a fraction, the numerator of which is the number of days elapsed from
and including the prior Payment Date (or, if later, the date of the commencement
of the Full Amortization Period) and the denominator of which equals 360,
multiplied by
(iii)    the average daily Note Balance since the prior Payment Date of such
2019-VF1 Variable Funding Notes.
“Default Supplemental Fee Rate” means, with respect to the Series 2019-VF1
Notes, 2.00% per annum.
“Delinquent” means, for any Mortgage Loan, if any Monthly Payment due thereon is
not made by the close of business on the day such Monthly Payment is required to
be paid and remains unpaid for more than 30 days.
“DIP Facilities” means, collectively, the Ditech Repurchase Agreement, the RMS
Repurchase Agreement, the Base Indenture as supplemented by this Indenture
Supplement and the Private Label Indenture as supplemented by the Series
2019-VF1 Indenture Supplement, dated as of the date hereof, by and among Ditech
PLS Advance Trust II, as issuer, Wells Fargo, as indenture trustee, calculation
agent, paying agent and as securities intermediary, Ditech, as administrator and
servicer, and Barclays, as administrative agent.
“Ditech Pricing Side Letter” means that certain Pricing Side Letter to the
Ditech Repurchase Agreement, date as of the date hereof, among the
Administrative Agent, Buyers (as defined therein) and Ditech, as a seller, as
amended, restated, supplemented or otherwise modified from time to time.
“Ditech Repurchase Agreement” means that certain Master Repurchase Agreement,
dated as of the Effective Date, among the Administrative Agent, Buyers (as
defined therein) and Ditech, as a seller, as amended, restated, supplemented or
otherwise modified from time to time.
“Effective Date” has the meaning assigned to such term in the introductory
paragraph.
“Expected Repayment Date” means the earliest of (a) the Plan Effective Date (as
defined in the Omnibus Agreement), (b) 180 calendar days from the Petition Date,
and (c) the date of the occurrence of an Event of Default.
“Expense Rate” means, as of any date of determination, with respect to the
Series 2019-VF1 Notes, the percentage equivalent of a fraction, (i) the
numerator of which equals the sum of (1) the product of the Series Allocation
Percentage for such Series multiplied by the aggregate amount of Fees due and
payable by the Issuer on the next succeeding Payment Date plus (2) the product
of the Series Allocation Percentage for such Series multiplied by any expenses
payable or reimbursable by the Issuer on the next succeeding Payment Date, up to
the applicable Expense Limit, if any, prior to any payments to the Noteholders
of the Series 2019-VF1 Notes, pursuant to the terms and provisions of this
Indenture Supplement, the Base Indenture or any other Transaction Document that
have been invoiced to the Indenture Trustee and the Administrator, plus (3) the
aggregate amount of related Series Fees payable by the Issuer on the next
succeeding Payment Date and (ii) the denominator of which equals the sum of the
outstanding Note Balances of all Series 2019-VF1 Notes at the close of business
on such date.
“Fannie Mae Acknowledgment” means the Fannie Mae Acknowledgment Agreement, made
and entered into as of February 9, 2018, and effective as of February 12, 2018,
by and among Ditech, the Depositor, the Issuer, Wells Fargo, as indenture
trustee at the direction and on behalf of the Issuer and Credit Suisse, as
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.


5



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.
“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the applicable Person.
“Hague Convention” has the meaning set forth in Section 12(g) of this Indenture
Supplement.
“Increased Costs” has the meaning assigned to such term in Section 9 hereto.
“Increased Costs Limit” means for each Noteholder of a Series 2019-VF1 Variable
Funding Note, such Noteholder’s pro rata percentage (based on the Note Balance
of such Noteholder’s Series 2019-VF1 Variable Funding Notes) of 0.10% of the
average aggregate Note Balance for the Series 2019-VF1 Variable Funding Notes
Outstanding for any twelve-month period.
“Indebtedness” means, for any Person at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) capital lease obligations of such Person; (f) obligations of such
Person under repurchase agreements or like arrangements; (g) indebtedness of
others guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (i)
indebtedness of general partnerships of which such Person is a general partner;
and (j) any other indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument.
“Initial Note Balance” means, for any Note, the Note Balance of such Note upon
issuance, or, in the case of the Series 2019-VF1 Notes, an amount determined by
the Administrative Agent, the Issuer and the Administrator on the Issuance Date.
For the avoidance of doubt, the requirement for minimum denominations in Section
6.2 of the Base Indenture shall not apply in the case of the Series 2019-VF1
Variable Funding Notes.
“Initial Payment Date” means March 15, 2019.
“Initial VFN Noteholder” means Barclays, as purchaser of the Series 2019-VF1
Notes under the Note Purchase Agreement, and its successors and assigns.
“Interest Accrual Period” means, for the Series 2019-VF1 Notes and any Payment
Date, the period beginning on the immediately preceding Payment Date (or, in the
case of the first Payment Date, the Issuance Date) and ending on the day
immediately preceding the current Payment Date. The Interest Payment Amount for
the Series 2019-VF1 Notes on any Payment Date shall be determined based on the
Interest Day Count Convention.


6



--------------------------------------------------------------------------------





“Interest Day Count Convention” means with respect the Series 2019-VF1 Notes,
the actual number of days in the related Interest Accrual Period divided by 360
(or, if the Note Interest Rate is determined by reference to LIBOR, 365 (or, in
the case of any leap year, 366)).
“Interim Payment Date” means, subject to the notice provisions of Section 4.3 of
the Base Indenture, with respect to the Series 2019-VF1 Notes, up to four (4)
dates each calendar month; provided that the Issuer provides the Noteholders of
the Series 2019-VF1 Notes and the Indenture Trustee at least two (2) Business
Days’ prior notice, or if any such date is not a Business Day, the next
succeeding Business Day to the extent any such day occurs during the Revolving
Period, and any other date otherwise agreed to between the Issuer and the
Noteholders of the Series 2019-VF1 Notes. For the avoidance of doubt, no Interim
Payment Date shall occur during the Full Amortization Period.
“Issuance Date” means the Effective Date.
“Late VFN Note Balance Adjustment Request Fee Rate” means, with respect to the
Series 2019-VF1 Notes, 0.00%
“LIBOR” means for each day, the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits the average
offered rate for deposits in United States dollars having a maturity of three
months for delivery of such deposits that appear on the Reuters Screen, LIBOR03
Page, or any other service providing comparable rate quotations at approximately
11:00 a.m., London time, on the applicable date of determination, or such
interpolated rate as determined by the Administrative Agent. If LIBOR is not
published, then the Administrative Agent shall determine the rate by an
alternate method as reasonably selected by the Administrative Agent.
“Lien” means any mortgage, deed of trust, lien, claim, pledge, charge, security
interest or similar encumbrance.
“Low Threshold Designated Pool” means a Designated Pool (i) with respect to
which the underlying Mortgage Loans have an unpaid principal balance less than
$10,000,000, or (ii) that relates to less than fifty (50) Mortgage Loans, in
each case as of the end of the most recently concluded calendar month.
“Margin” means, for the Series 2019-VF1 Notes, 2.25% per annum.
“Market Value” means, as of any date of determination with respect to a
Mortgaged Property, the value of such property (determined by the Servicer in
accordance with the Freddie Mac Guide or the Fannie Mae Guide, as applicable) or
the appraised value of the Mortgaged Property obtained in connection with its
origination, if no updated valuation has been required under the Freddie Mac
Guide or the Fannie Mae Guide, as applicable; provided, that such value shall
equal zero for a mortgage loan that was 90 or more days Delinquent (a “90+ Day
Delinquent Loan”) and the related valuation is more than 210 days old.
“Market Value Ratio” means, as of any date of determination with respect to a
Designated Pool, the ratio (expressed as a percentage) of (i) the aggregate
Receivable Balances of all Facility Eligible Receivables related to such
Designated Pool on such date over (ii) the aggregate Market Value of the
Mortgaged Properties and REO Properties for the Mortgage Loans in such
Designated Pool on such date.
“Master Administration Agreement” means that certain Master Administration
Agreement, dated as of the Effective Date, among Barclays, Barclays Capital,
Inc., Nomura Securities International, Inc., Nomura Corporate Funding Americas,
LLC, Ditech, RMS REO BRC II, LLC and Reverse Mortgage Solutions, Inc., as the
same may be as amended, supplemented, restated or otherwise modified from time
to time.


7



--------------------------------------------------------------------------------





“Maximum Committed Purchase Price” means One Hundred Sixty-Million Dollars
($160,000,000), as reduced pursuant to Section 18 of this Indenture Supplement
“Maximum VFN Principal Balance” means, at any time, the lesser of (i) the
Maximum Committed Purchase Price and (ii) the amount that results from a
permanent reduction pursuant to Section 4.3(b)(ii) of the Base Indenture.
“Monthly Payment” means, with respect to any Mortgage Loan, the monthly
scheduled principal and interest payments required to be paid by the Mortgagor
on any due date with respect to such Mortgage Loan.
“Monthly Reimbursement Rate” means, as of any date of determination, the
arithmetic average of the fractions (expressed as percentages), determined for
each of the three (3) most recently concluded calendar months, obtained by
dividing (i) the aggregate Advance Reimbursement Amounts collected by the
Servicer and deposited into the Trust Accounts during such calendar month (which
shall include, for purposes of this definition, amounts deemed received on
account of Credited Advance Funding, if any, during such calendar month, but
only if no Delinquency Advances were deemed reimbursed by Credited Advance
Funding amounts for the preceding calendar month) by (ii) the sum, on an
aggregate basis, for each Freddie Mac Pool or Fannie Mae Pool, of the highest
Receivable Balance of the related Receivables during such calendar month
relating to Advances funded by the Servicer in respect of such Freddie Mac Pool
or Fannie Mae Pool.
“Net Proceeds Coverage Percentage” means, for any Payment Date, the percentage
equivalent of a fraction, (i) the numerator of which equals the amount of
Collections on Receivables deposited into the Collection and Funding Account
during the related Monthly Advance Collection Period (which shall include, for
purposes of this definition, amounts deemed received on account of Credited
Advance Funding, if any, during such Monthly Advance Collection Period, but only
if no Delinquency Advances were deemed reimbursed by Credited Advance Funding
amounts for the preceding Monthly Advance Period) and (ii) the denominator of
which equals the aggregate average outstanding Note Balances of all Outstanding
Notes during such Monthly Advance Collection Period.
“Note Interest Rate” means, with respect to any Interest Accrual Period for the
Series 2019-VF1 Notes, the sum of (A) the Cost of Funds Rate for such Interest
Accrual Period plus (B) the applicable Margin.
“Note Purchase Agreement” means the Note Purchase Agreement, dated as of the
Issuance Date (as may be amended, restated or supplemented from time to time),
by and among the Issuer, the Depositor and Barclays, as the Administrative Agent
and as Initial VFN Noteholder, which relates to the purchase of the Series
2019-VF1 Notes specified therein.
“Note Rating Agency” None. There are no Note Rating Agencies rating any
Outstanding Class of Notes.
“Omnibus Agreement” means that certain Master Refinancing Agreement, dated as of
the Effective Date, among (i) Barclays, as Administrative Agent for the Buyers
and other Secured Parties (as defined therein), (ii) Barclays and Nomura
Corporate Funding Americas, LLC, each as a Buyer (as defined therein), (iii)
Barclays Capital Inc. and Nomura Securities International, Inc., each as an
MSFTA Counterparty (as defined therein), (iv) Ditech Financial LLC and Reverse
Mortgage Solutions, Inc., each as a Seller (as defined therein), (v) RMS REO BRC
II, LLC, as REO Subsidiary (as defined therein) and (vi) Ditech Holding
Corporation, as Guarantor (as defined therein), as it may be amended, restated,
supplemented or otherwise modified from time to time.


8



--------------------------------------------------------------------------------





“Petition Date” has the meaning set forth in the Omnibus Agreement.
“Private Label Indenture” means, that certain Indenture, dated as of February 9,
2018, and effective as of February 12, 2018, by and among Ditech PLS Advance
Trust II, as issuer, Wells Fargo, as trustee, as calculation agent, as paying
agent and as securities intermediary, Ditech, as administrator and as servicer,
and Barclays as successor in-role to Credit Suisse, as administrative agent, as
supplemented by that certain Series 2019-VF1 Indenture Supplement thereto, dated
as of the date hereof, as the same may be further amended, supplemented,
restated or otherwise modified from time to time.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“PSA Stressed Nonrecoverable Advance Amount” means, as of any date of
determination and with respect to any Designated Pool, the sum of:
(i)    for all Mortgage Loans of such Designated Pool that are current as of
such date, the greater of (A) zero and (B) the excess of (1) Total Advances
related to such Mortgage Loans on such date over (2) (x) in the case of Mortgage
Loans secured by a first lien, the product of 50% and the sum of all of the
Market Values for the related Mortgaged Property or (y) in the case of Mortgage
Loans secured by a second or more junior lien, zero; and
(ii)    for all Mortgage Loans of such Designated Pool that are delinquent as of
such date, but not related to property in foreclosure or REO Property, the
greater of (A) zero and (B) the excess of (1) Total Advances related to such
Mortgage Loans on such date over (2) (x) in the case of Mortgage Loans secured
by a first lien, the product of 50% and the sum of all of the Market Values for
the related Mortgaged Property or (y) in the case of Mortgage Loans secured by a
second or more junior lien, zero; and
(iii)    for all Mortgage Loans of such Designated Pool that are related to
properties in foreclosure, the greater of (A) zero and (B) the excess of (1)
Total Advances related to such Mortgage Loans on such date over (2) (x) in the
case of Mortgage Loans secured by a first lien, the product of 50% and the sum
of all of the Market Values for the related Mortgaged Property or (y) in the
case of Mortgage Loans secured by a second or more junior lien, zero; and
(iv)    for all REO Properties of such Designated Pool, the greater of (A) zero
and (B) the excess of (1) Total Advances related to such REO Properties on such
date over (2) (x) in the case of REO Properties previously secured by a first
lien Mortgage Loan, the product of 50% and the sum of all of the Market Values
for such REO Properties or (y) in the case of REO Properties previously secured
by a second or more junior lien Mortgage Loan, zero.
“Redemption Percentage” means, for the Series 2019-VF1 Notes, 10%.
“Regulation RR” means Regulation RR (Credit Risk Retention) promulgated by the
Securities and Exchange Commission to implement the credit risk retention
requirements of Section 15G of the Exchange Act.
“Regulatory Change” means (a) the adoption of any law, rule or regulation after
the date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date hereof or (c) compliance by any Noteholder (or, for purposes of Section
9(a)(3), by any lending office of such Noteholder or by such Noteholder’s
holding company, if any) with any request,


9



--------------------------------------------------------------------------------





guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date hereof.
“RMS Repurchase Agreement” means that certain Amended and Restated Master
Repurchase Agreement, dated as of the Effective Date, among Barclays and Nomura
Corporate Funding Americas, LLC, each as a purchaser, Reverse Mortgage
Solutions, Inc., as seller, and RMS REO BRC II, LLC, as the REO subsidiary, as
amended, restated, supplemented or otherwise modified from time to time.
“Seller’s Interest” means, at any time, a “seller’s interest” as defined in, and
calculated in accordance with, Regulation RR.
“Seller’s Interest Measurement Date” means each Payment Date (commencing with
the Payment Date in March 2019), in any case, after giving effect to all
payments and fundings described in the reports delivered in respect of the
related Cost of Funds Rate Determination Date. The Seller’s Interest Measurement
Date shall be deemed to be the monthly seller’s interest measurement date for
purposes of Section 5(c)(4)(i) of Regulation RR.
“Series 2019-VF1 Note Balance” means the aggregate Note Balance of the Series
2019-VF1 Notes.
“Series Required Noteholders” means, for so long as the Series 2019-VF1 Variable
Funding Notes are Outstanding, the Initial VFN Noteholder, and thereafter clause
(a) of the definition of the “Series Required Noteholders” in the Base Indenture
shall apply.
“Series Reserve Required Amount” means, as of any Payment Date, an amount equal
to on any Payment Date or any Interim Payment Date four (4) months’ interest
calculated at the applicable Note Interest Rate on the Note Balance of the
Series 2019-VF1 Notes as of such Payment Date or Interim Payment Date, as the
case may be.
“Stated Maturity Date” means, for the Series 2019-VF1 Variable Funding Notes,
thirty (30) years (or the next Business Day if such date is not a Business Day)
following the end of the related Revolving Period.
“Stressed Interest Rate” means, for the Series 2019-VF1 Notes as of any date the
sum of (i) the sum of (x) the per annum index on the basis of which such Notes’
interest rate is determined for the current Interest Accrual Period, and
(y) such Notes’ Constant and (z) the product of (I) such Notes’ Coefficient and
(II) Stressed Time, plus (ii) the Margin.
“Stressed Time” means, as of any date of determination for the Series 2019-VF1
Notes, the percentage equivalent of a fraction, the numerator of which is one
(1), and the denominator of which equals the related Stressed Time Percentage
for such Notes multiplied by the Monthly Reimbursement Rate on such date.
“Stressed Time Percentage” means 82.54%.
“Target Amortization Amounts” means, for the Series 2019-VF1 Notes, (i) if the
Series 2019-VF1 Notes is the only Series of Notes Outstanding when a Target
Amortization Event occurs for the Series 2019-VF1 Notes, 100% of the Note
Balance of such Notes at the close of business on the last day of its Revolving
Period, payable on the first Payment Date following the occurrence of such
Target Amortization Event, and (ii) if other Series of Notes are Outstanding
when a Target Amortization Event occurs with respect to the Series 2019-VF1
Notes, an amount equal to 1/3 of the Outstanding VFN Principal Balance of such
Notes at the close of business on the last day of its Revolving Period, payable
on each of the first three Payment Dates


10



--------------------------------------------------------------------------------





following the occurrence of such Target Amortization Event; provided, however,
if any other Series of Notes is issued with Target Amortization Amounts that are
payable in fewer than three (3) months, the Target Amortization Amounts for the
Series 2019-VF1 Notes shall be payable over such shorter period provided for
such other Series of Notes; provided, however, regardless of whether another
Target Amortization Event has previously occurred, if the Target Amortization
Event described in clause (A) of the definition thereof occurs, the Target
Amortization Amount shall equal the remaining Note Balance outstanding upon the
occurrence of the Expected Repayment Date and is payable in full on such
Expected Repayment Date, regardless of whether such Expected Repayment Date is a
Payment Date or not.
“Target Amortization Event” for the Series 2019-VF1 Notes, means the earlier of
(A) the related Expected Repayment Date for such Notes (the Target Amortization
Period with respect to which, notwithstanding the provisions of Section 4.12 of
the Base Indenture to the contrary, shall commence automatically on the date
specified in the definition of “Expected Repayment Date” in this Indenture
Supplement) or (B) the occurrence of any of the following conditions or events,
which is not waived by the Series Required Noteholders of the Series 2019-VF1
Notes:
(i)on any Payment Date, the arithmetic average of the Net Proceeds Coverage
Percentage determined for such Payment Date and the two preceding Payment Dates
is less than five times the percentage equivalent of a fraction (A) the
numerator of which equals the accrued Interest Payment Amounts for the Series
2019-VF1 Notes on such date and (B) the denominator of which equals the
aggregate average Note Balances of the Series 2019-VF1 Notes during the related
Monthly Advance Collection Period;
(ii)the occurrence of one or more Servicer Termination Events, since the
Effective Date, with respect to Designated Pools representing 15% or more (by
Mortgage Loan balance as of the date of termination) of all Designated Pools
(including those that have been the subject of a previous Servicer Termination
Event) as of any date of determination;
(iii)the Monthly Reimbursement Rate is less than 8.00%;
(iv)following a Payment Date on which a draw is made on the Series 2019-VF1
Reserve Account, the amount on deposit in the Series 2019-VF1 Reserve Account is
not increased back to the related Series Reserve Required Amount on or prior to
the next Payment Date;
(v)any failure by the Administrator to deliver any Determination Date
Administrator Report pursuant to Section 3.2 of the Base Indenture which
continues unremedied for a period of five (5) Business Days after a Responsible
Officer of the Administrator shall have obtained actual knowledge of such
failure, or shall have received written or electronic notice from the Indenture
Trustee or any Noteholder of such failure;
(vi)the Issuer, the Receivables Seller, the Servicer, the Depositor or the
Administrator shall breach, or default in, (other than any breach or default
that (i) customarily occurs as a result of events leading up to and following
the commencement of a proceeding under chapter 11 of the Bankruptcy Code by
residential mortgage servicers or other companies operating under similar lines
of business as the Debtors or (ii) occurs as a result of the commencement of the
Cases (as defined in the Omnibus Agreement) or any Specified Act of Insolvency
(as defined in the Omnibus Agreement) with respect to Ditech Holding Corporation
or Ditech) in any material respect the due observance or performance of any of
its covenants or agreements in this Indenture Supplement, the Base Indenture, or
any other Transaction Document (subject to any cure period provided therein) and
such default (x) would have an Adverse Effect on any Noteholder of any Series
2019-VF1 Notes and (y), other than an obligation of the Receivables Seller to
make an Indemnity Payment following a breach of a representation or warranty
with respect to such Receivable pursuant to


11



--------------------------------------------------------------------------------





Section 4(b) of the Receivables Sale Agreement or any payment default described
in Section 8.1(a) of the Base Indenture, continues for a period of two (2)
Business Days after the earlier to occur of (a) actual discovery by a
Responsible Officer of the Issuer, the Receivables Seller, the Servicer, the
Depositor or the Administrator, as applicable, or (b) the date on which written
or electronic notice of such failure, requiring the same to be remedied, shall
have been given from the Indenture Trustee or any Noteholder to a Responsible
Officer of the Issuer, the Receivables Seller, the Servicer, the Depositor or
the Administrator; provided, that a breach of Section 6(a) of the Receivables
Sale Agreement, or Section 7(a) of the Receivables Pooling Agreement
(prohibiting the Receivables Seller, the Servicer or the Depositor, as
applicable, from causing or permitting Insolvency Proceedings with respect to
the Depositor or the Issuer, as applicable) shall constitute an automatic Target
Amortization Event;
(vii)any representation or warranty of the Issuer, the Receivables Seller, the
Servicer, the Depositor or the Administrator made in this Indenture Supplement,
the Base Indenture, or any other Transaction Document (other than under
Section 4(b) of the Receivables Sale Agreement) proves to have been breached
(other than any breach or default that (i) customarily occurs as a result of
events leading up to and following the commencement of a proceeding under
chapter 11 of the Bankruptcy Code by residential mortgage servicers or other
companies operating under similar lines of business as the Debtors or (ii)
occurs as a result of the commencement of the Cases (as defined in the Omnibus
Agreement) or any Specified Act of Insolvency (as defined in the Omnibus
Agreement) with respect to Ditech Holding Corporation or Ditech) in any material
respect as of the time when the same shall have been made or deemed made and
such default (x) would have an Adverse Effect on any Noteholder of any Series
2019-VF1 Notes, and (y), if capable of remedy by payment of an Indemnity Payment
or otherwise, continues uncured and unremedied for a period of five (5) days
after the earlier to occur of (a) actual discovery by a Responsible Officer of
the Issuer, the Receivables Seller, the Servicer, the Depositor or the
Administrator, as applicable, or (b) the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to a
Responsible Officer of the Issuer, the Receivables Seller, the Servicer, the
Depositor or the Administrator, as applicable;
(viii)any person shall be appointed as Independent Manager of the Depositor
without prior notice having been given to and without the written
acknowledgement by the Administrative Agent that such person conforms, to the
satisfaction of the Administrative Agent in its reasonable discretion, to the
criteria set forth in the Base Indenture in the definition of “Independent
Manager”;
(ix)the occurrence of a Cross Default; or
(x)any Series or Class of Variable Funding Notes other than the Series 2019-VF1
Notes enters into a Target Amortization Period.
“Total Advances” means, with respect to any Mortgage Loan or REO Property on any
date of determination, the sum of all outstanding amounts of all outstanding
Advances related to Facility Eligible Receivables funded by the Servicer out of
its own funds or with respect to such Mortgage Loan or REO Property on such
date.
“Transaction Documents” means, collectively, in addition to the documents set
forth in the definition thereof in the Base Indenture, this Indenture
Supplement, the Note Purchase Agreement and the Omnibus Agreement, each as
amended, supplemented, restated or otherwise modified from time to time.
“Trigger Advance Rate” means, for the Series 2019-VF1 Notes, as of any date, the
rate equal to the greater of (x) zero and (y) (1) 100% minus (2) the product of
(a) one twelfth of the Stressed Interest Rate for such Notes, plus the related
Expense Rate as of such date, multiplied by (b) the related Stressed Time for
such Notes as of such date.


12



--------------------------------------------------------------------------------





“Trust Agreement” means the Amended and Restated Trust Agreement made and
entered into as of February 9, 2018, and effective as of February 12, 2018, by
and among Ditech Agency Advance Depositor LLC, as depositor and Wilmington
Trust, National Association, as owner trustee, Ditech, as administrator, as
amended, restated, supplemented or otherwise modified from time to time.
“Undrawn Fee Rate” means, with respect to the Series 2019-VF1 Notes and for each
Interest Accrual Period, 0.75% per annum.
“Verification Agent Letter Agreement” means, the Verification Agent Letter
Agreement, dated as of the date hereof, by and among Ditech, the Administrative
Agent and AMC Servicing Solutions LLC.
“Wells Fargo” has the meaning assigned to such term in the Preamble.

Section 3.    Forms of Series 2019-VF1 Notes.
The form of the Rule 144A Definitive Note that may be used to evidence the
Series 2019-VF1 Variable Funding Notes in the circumstances described in Section
5.4(c) of the Base Indenture is attached to the Base Indenture as Exhibit A-2.
In addition to any provisions set forth in Section 6.5 of the Base Indenture,
with respect to the Series 2019-VF1 Notes, any Noteholder of such Notes shall
only transfer its beneficial interest therein to another potential investor in
accordance with the Note Purchase Agreement. The Indenture Trustee (in all of
its capacities) shall not be responsible to monitor, and shall not have any
liability, for any such transfers of beneficial interests of participation
interests.
For the avoidance of doubt, none of the Series 2019-VF1 Notes shall be Specified
Notes as defined under the Base Indenture, and the Series 2019-VF1 Notes do not
include “Retained Notes”.

Section 4.    Collateral Value Exclusions.
For purposes of calculating “Collateral Value” in respect of the Series 2019-VF1
Notes, the Collateral Value shall be zero for any Receivable that:
(i)    is attributable to any Designated Pool to the extent that the related
Receivable Balance of such Receivable, when added to the aggregate Receivable
Balances already outstanding with respect to such Designated Pool, would cause
the related Advance Ratio to be equal to or greater than 100%;
(ii)    is not a Facility Eligible Receivable;
(iii)    is attributable to any Designated Pool to the extent that the related
Receivable Balance of such Receivable, when added to the aggregate Receivable
Balances already outstanding with respect to such Designated Pool, would cause
the related Market Value Ratio to exceed 25%;
(iv)    is attributable to a Low Threshold Designated Pool;
(v)    is an Escrow Advance Receivable or Corporate Advance Receivable for which
an initial claim for reimbursement has been filed with Fannie Mae and for which
related reimbursement proceeds have not been received by the Servicer from
Fannie Mae for more than 180 days following the final date under the Fannie Mae
Guide on which a claim can be made therefor; or


13



--------------------------------------------------------------------------------





(vi)    is a Facility Eligible Receivable (or a portion thereof) to the extent
that the Administrative Agent has determined in its sole discretion that a
change has occurred in the Fannie Mae Guide since the date hereof that
materially and adversely affects the collectability thereof.

Section 5.    Administrative Agent.
(a)    Pursuant to Section 6.1(c)(xvii) of the Base Indenture and as
contemplated in the definition of “Administrative Agent” set forth in Section
1.1 of the Base Indenture, and notwithstanding any other provision to the
contrary, Barclays is hereby designated and irrevocably appointed to act as
Administrative Agent hereunder and as successor Administrative Agent under all
other Transaction Documents to which the Administrative Agent is party. Barclays
as Administrative Agent is hereby authorized to take such actions and to
exercise such powers as are delegated to the Administrative Agent hereunder and
under any of the other Transaction Documents, together with such actions and
powers as are reasonably incidental thereto.
(b)    Assignment and Assumption of Role. Barclays, by signature to this
Indenture Supplement, (x) hereby accepts its appointment as Administrative Agent
hereunder and under all other Transaction Documents to which the Administrative
Agent is party (including, without limitation, those listed in Exhibit B
hereof), and (y) in its capacity as Administrative Agent, hereby agrees to
assume and perform all of the rights and obligations of the Administrative Agent
thereunder. Without limiting the generality of the foregoing, Barclays in its
capacity as Administrative Agent expressly:
(i)    assumes and repeats, mutatis mutandis:
(1)    the indemnification provisions set forth in Section 10 of the Fannie Mae
Acknowledgment Agreement; and
(2)    the representations and warranties set forth in Section 14 of the Fannie
Mae Acknowledgment; and
(ii)    assumes all duties of the Administrative Agent set forth in any Freddie
Mac Consent;
(iii)    acknowledges and confirms that Fannie Mae is entitled to make due
diligence inquiries with respect to the Administrative Agent, as set forth in
Section 18(c) of the Fannie Mae Acknowledgment; and
(iv)    accepts the designation as designee under Section 4.2(c) of the Fannie
Mae Acknowledgment Agreement.
(c)    The parties hereto shall execute, or shall cause to be executed, such
instruments as may be necessary or desirable to more fully and certainly vest
and confirm upon Barclays as Administrative Agent the rights, powers, privileges
and duties described in this Section 5.
(d)    Notwithstanding anything to the contrary contained herein, in the Base
Indenture or in any other Transaction Document, any provision herein or therein
providing for the exercise of discretion by the Administrative Agent, including,
but not limited to, approvals, satisfaction, acknowledgments, consents, votes or
other rights exercisable by the Administrative Agent shall, subject to Sections
5(b) and 5(c) above, also require the approval, satisfaction, acknowledgment,
consent, vote or other exercise of rights of the Initial VFN Noteholder, and the
Administrative Agent shall not act unless the Initial VFN Noteholder has
affirmatively approved, satisfied, acknowledged, consented, voted or exercised
such rights, as applicable.


14



--------------------------------------------------------------------------------





(e)    With respect to any of the following, the Initial VFN Noteholder shall
provide its affirmative or negative approval, satisfaction, acknowledgement,
consent, vote or agreement to exercise such rights to the Administrative Agent
within three (3) Business Days following notice from the Administrative Agent;
provided that failure to provide any response to the Administrative Agent within
the foregoing time period shall be deemed to be the Initial VFN Noteholder’s
affirmative approval, satisfaction, acknowledgement, consent, affirmative vote
or agreement to exercise such rights:
(i)    approval of any Designated Pool and its related Designated Servicing
Agreement as set forth in clause (vii) of the definition of “Facility Eligible
Pool” in the Base Indenture;
(ii)    consent required under clause (viii) of the definition of “Facility
Eligible Pool” in the Base Indenture;
(iii)    consent required under clause (xi) of the definition of “Facility
Eligible Receivable” in the Base Indenture;
(iv)    the addition or removal of Designated Servicing Agreements or Designated
Pools pursuant to Section 2.1(c) of the Base Indenture;
(v)    consent required in connection with the Depositor’s sale, transfer,
pledge or other disposition of the Owner Trust Certificate pursuant to Section
8.1(f) of the Base Indenture;
(vi)    consent to amendment of the Issuer’s Organizational Documents pursuant
to Section 9.5(a) of the Base Indenture;
(vii)    consent to deviation from Servicing Standards pursuant to Section
10.2(j) of the Base Indenture;
(viii)    the determination as to whether a change has occurred in the Fannie
Mae Guide since the date hereof that materially and adversely affects the
collectability a Facility Eligible Receivable (or a portion thereof); and
(ix)    the amendment of this Indenture Supplement to facilitate tranching of
the Notes as provided in Section 13(c) hereof.
(f)    In no event shall the Initial VFN Noteholder have any approval,
satisfaction, acknowledgement, consent, voting or other right with respect to
the Administrative Agent’s calculation of the Note Interest Rate as set forth in
Section 8 hereof or the determination or calculation of LIBOR or the Cost of
Funds Rate on any date of determination.

Section 6.    Series Reserve Account.
In accordance with the terms and provisions of this Section 6 and Section 4.6 of
the Base Indenture, the Indenture Trustee has established and shall maintain a
Series Reserve Account with respect to the Series 2019-VF1 Notes (the “Series
2019-VF1 Reserve Account”), which shall be an Eligible Account, for the benefit
of the Series 2019-VF1 Noteholders. The Series Reserve Account with respect to
the Series 2019-VF1 Notes is listed on Schedule 1 attached hereto.

Section 7.    Payments; Note Balance Increases; Early Maturity; Additional
Funding Conditions.


15



--------------------------------------------------------------------------------





(a)    Except as otherwise expressly set forth herein the Paying Agent shall
make payments on the Series 2019-VF1 Notes on each Payment Date in accordance
with Section 4.5 of the Base Indenture.
(b)    The Paying Agent shall make payments of principal on the Series 2019-VF1
Variable Funding Notes on each Interim Payment Date and each Payment Date in
accordance with Sections 4.4 and 4.5, respectively, of the Base Indenture (at
the option of the Issuer in the case of requests during the Revolving Period for
the Series 2019-VF1 Variable Funding Notes). The Note Balance of the Series
2019-VF1 Variable Funding Notes may be increased from time to time on certain
Funding Dates in accordance with the terms and provisions of Section 4.3 of the
Base Indenture, but not in excess of the related Maximum VFN Principal
Balance.    
(c)    [Reserved]
(d)    Any payments of principal allocated to the Series 2019-VF1 Notes during a
Full Amortization Period shall be applied to the Series 2019-VF1 Notes until
their Note Balance has been reduced to zero.
(e)    The Issuer and the Administrative Agent hereby direct the Indenture
Trustee to issue the Barclays Note in the name of “Barclays Bank PLC as agent
for the Barclays Purchaser Group”. For the avoidance of doubt, Barclays shall
hold the Barclays Note as agent on behalf of and for the benefit of the Barclays
Purchaser Group.
(f)    For the avoidance of doubt, the failure to pay any Target Amortization
Amount when due, as described in the definition thereof, shall constitute an
Event of Default.
(g)    Notwithstanding anything to the contrary in Section 4.3(b)(iii) of the
Base Indenture, VFN Draws on any other Series of VFNs (other than the Series
2019-VF1 Variable Funding Notes) shall be made on a pro rata basis with the
Series 2019-VF1 Notes. VFN Draws in respect of the Series 2019-VF1 Variable
Funding Notes shall be made in accordance with the instructions provided in the
related Funding Certification.
(h)    Notwithstanding anything to the contrary contained herein or in the Base
Indenture, the Issuer may, upon at least five (5) Business Days’ prior written
notice to the Administrative Agent, redeem in whole or in part, and/or terminate
and cause retirement of any of the Series 2019-VF1 Variable Funding Notes at any
time using proceeds of issuance of new Notes.
(i)    The Series 2019-VF1 Notes shall also be subject to optional redemption in
accordance with the terms of Section 13.1 of the Base Indenture.
(j)    It shall be an additional Funding Condition for increases in the VFN
Principal Balance of the Series 2019-VF1 Notes that in the case of each and
every Funding Date, (i) the Receivables Seller shall have complied in all
material respects with the Risk Retention Letter; and (ii) the increase in the
VFN Principal Balance does not cause any of the applicable Maximum VFN Principal
Balances or the Maximum Committed Purchase Price to be exceeded.

Section 8.    Determination of Note Interest Rate.
(a)    At least one (1) Business Day prior to each Cost of Funds Rate
Determination Date, the Administrative Agent shall calculate the Note Interest
Rate for the related Interest Accrual Period (in the case of the Cost of Funds
Rate as determined by the Administrative Agent in accordance with Section 8(b)


16



--------------------------------------------------------------------------------





below, as applicable) and the Interest Payment Amount for the Series 2019-VF1
Notes for the upcoming Payment Date, and include a report of such amount in the
related Payment Date Report.
(b)    On each Cost of Funds Rate Determination Date, the Administrative Agent
will calculate the Cost of Funds Rate for the succeeding Interest Accrual Period
for the Series 2019-VF1 Notes.
(c)    The establishment of the Cost of Funds Rate determined by the
Administrative Agent, and the Administrative Agent’s subsequent calculation of
the Note Interest Rate on the Series 2019-VF1 Variable Funding Notes for the
relevant Interest Accrual Period, and the Interest Payment Amount for the Series
2019-VF1 Notes, in the absence of manifest error, will be final and binding.
(d)    If on any Business Day the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (a) adequate and
reasonable means do not exist for ascertaining LIBOR; (b) LIBOR will not
adequately and fairly reflect the cost to the Initial VFN Noteholder of funding
the Series 2019-VF1 Notes; or (c) it has become unlawful for the Administrative
Agent to honor its obligation to use LIBOR to calculate the Cost of Funds Rate
with respect to Note Balances held by the Initial VFN Noteholder, then the
Administrative Agent shall give notice thereof to the Issuer by telephone,
facsimile, or other electronic means as promptly as practicable thereafter and,
until the Administrative Agent notifies the Issuer that the circumstances giving
rise to such notice no longer exist, the Cost of Funds Rate with respect to Note
Balances held by the Initial VFN Noteholder will be determined, subject to the
timely approval of the Issuer after receipt of notice of such revised rate, at a
rate per annum that the Administrative Agent determines in its reasonable
discretion adequately reflects the cost to the Initial VFN Noteholder of funding
the Series 2019-VF1 Notes.

Section 9.    Increased Costs.
(a)    If any Regulatory Change or other requirement of any law, rule,
regulation or order applicable to a Noteholder of a Series 2019-VF1 Variable
Funding Note (a “Requirement of Law”) or any change in the interpretation or
application thereof or compliance by such Noteholder with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made or that becomes effective subsequent to the
date hereof:
(1)    shall subject such Noteholder to any tax of any kind whatsoever with
respect to its Series 2019-VF1 Variable Funding Note (excluding income taxes,
branch profits taxes, franchise taxes or similar taxes imposed on such
Noteholder as a result of any present or former connection between such
Noteholder and the United States, other than any such connection arising solely
from such Noteholder having executed, delivered or performed its obligations or
received a payment under, or enforced, this Indenture Supplement or any U.S.
federal withholding taxes imposed under Code sections 1471 through 1474 as of
the date of this Indenture Supplement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
regulations or official interpretations thereunder and any agreements entered
into under section 1471(b) of the Code) or change the basis of taxation of
payments to such Noteholder in respect thereof; or shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan or similar requirement
against assets held by, deposits or other liabilities in or for the account of,
advances, or other extensions of credit by, or any other acquisition of funds
by, any office of such Noteholder which is not otherwise included in the
determination of the Note Interest Rate hereunder; or


17



--------------------------------------------------------------------------------





(2)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, or credit
extended or participated by, or any other acquisition of funds by, any office of
such Noteholder which is not otherwise included in the determination of the Note
Interest Rate hereunder; or
(3)    shall have the effect of reducing the rate of return on such Noteholder’s
capital or on the capital of such Noteholder’s holding company, if any, as a
consequence of this Indenture Supplement, in the case of the Series 2019-VF1
Variable Funding Notes, the Note Purchase Agreement, or the Series 2019-VF1
Variable Funding Notes to a level below that which such Noteholder or such
Noteholder’s holding company could have achieved but for such Requirements of
Law (other than any Regulatory Change, Requirement of Law, interpretation or
application thereof, request or directive with respect to taxes) (taking into
consideration such Noteholder’s policies and the policies of such Noteholder’s
holding company with respect to capital adequacy); or
(4)    shall impose on such Noteholder or the London interbank market any other
condition, cost or expense (other than with respect to taxes) affecting this
Indenture Supplement, in the case of the Series 2019-VF1 Variable Funding Notes,
the Note Purchase Agreement or the Series 2019-VF1 Variable Funding Notes or any
participation therein; or
(5)    shall impose on such Noteholder any other material condition;
and the result of any of the foregoing is to increase the cost to such
Noteholder, by an amount which such Noteholder deems to be material
(collectively or individually, “Increased Costs”), of continuing to hold its
Series 2019-VF1 Variable Funding Note, of maintaining its obligations with
respect thereto, or to reduce any amount due or owing hereunder in respect
thereof, or to reduce the amount of any sum received or receivable by such
Noteholder (whether of principal, interest or any other amount) or (in the case
of any change in a Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Noteholder or any Person controlling such Noteholder with any request or
directive regarding capital adequacy or liquidity requirements (whether or not
having the force of law) from any Governmental or quasi-Governmental Authority
made subsequent to the date hereof) shall have the effect of reducing the rate
of return on such Noteholder’s or such controlling Person’s capital as a
consequence of its obligations as a Noteholder of a Variable Funding Note to a
level below that which such Noteholder or such controlling Person could have
achieved but for such adoption, change or compliance (taking into consideration
such Noteholder’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Noteholder to be material, then, in any
such case, such Noteholder shall invoice the Administrator for such additional
amount or amounts as calculated by such Noteholder in good faith as will
compensate such Noteholder for such increased cost or reduced amount, and such
invoiced amount shall be payable to such Noteholder on the Payment Date
following the next Cost of Funds Rate Determination Date following such invoice,
in accordance with Section 4.5(a)(1)(ii) or Section 4.5(a)(2)(iv) of the Base
Indenture, as applicable; provided, however, that any amount of Increased Costs
in excess of the Increased Costs Limit shall be payable to such Noteholder in
accordance with Section 4.5(a)(1)(ix) or Section 4.5(a)(2)(iv) of the Base
Indenture, as applicable.
(b)    Increased Costs payable under this Section 9 shall be payable on a
Payment Date only to the extent invoiced to the Indenture Trustee prior to the
related Cost of Funds Rate Determination Date.

Section 10.    Series Reports.


18



--------------------------------------------------------------------------------





(a)    Series Calculation Agent Report. The Calculation Agent shall deliver a
report of the following items together with each Calculation Agent Report
pursuant to Section 3.1 of the Base Indenture to the extent received from the
Servicer, with respect to the Series 2019-VF1 Notes:
(i)    the Advance Ratio for each Designated Pool, and whether the Advance Ratio
for such Designated Pool exceeds 100%;
(ii)    the Market Value Ratio for each Designated Pool, and whether the Market
Value Ratio for such Designated Pool exceeds 25%;
(iii)    a list of each Target Amortization Event for the Series 2019-VF1 Notes
and presenting a yes or no answer beside each indicating whether each such
Target Amortization Event has occurred as of the end of the Monthly Advance
Collection Period preceding the upcoming Payment Date or the Advance Collection
Period preceding the upcoming Interim Payment Date;
(iv)    whether any Receivable, or any portion of the Receivables, attributable
to a Designated Pool, has a Collateral Value of zero by virtue of the definition
of “Collateral Value” or Section 4 of this Indenture Supplement;
(v)    a calculation of the Net Proceeds Coverage Percentage in respect of each
of the three preceding Monthly Advance Collection Periods (or each that has
occurred since the date of this Indenture Supplement, if less than three), and
the arithmetic average of the three;
(vi)    the Monthly Reimbursement Rate for the upcoming Payment Date or Interim
Payment Date;
(vii)    whether any Target Amortization Amount that has become due and payable
has been paid;
(viii)    the PSA Stressed Nonrecoverable Advance Amount for the upcoming
Payment Date or Interim Payment Date;
(ix)    the Trigger Advance Rate for such Notes; and
(x)    the arithmetic average of the Deficient Documentation Percentages
provided in each of the three most recent reports delivered pursuant to Section
3.3(d) of the Base Indenture.
In addition to the information provided in the above Calculation Agent Report,
to the extent the following information is specifically provided to the
Calculation Agent by the Servicer, the Calculation Agent shall promptly, upon
written request to the Calculation Agent, provide in the Calculation Agent
Report such other financial or non-financial information, documents, records or
reports with respect to the Receivables or the condition or operations,
financial or otherwise, of the Servicer. For the avoidance of doubt, the
Calculation Agent shall not be responsible for reporting any written requests
for reimbursement of Fannie Mae Advances submitted to Fannie Mae by the
Servicer, the Administrative Agent or any other Person.
(b)    Series Payment Date Report. In conjunction with each Payment Date Report,
the Indenture Trustee shall also report the Stressed Time Percentage.


19



--------------------------------------------------------------------------------





(c)    Limitation on Indenture Trustee Duties. The Indenture Trustee, in any of
its capacities, shall have no independent duty to verify the occurrence of any
of the events described in clause (B) of the definition of “Target Amortization
Event”.

Section 11.    Conditions Precedent Satisfied.
The Issuer hereby represents and warrants to the Noteholders of the Series
2019-VF1 Notes and the Indenture Trustee that, as of the related Issuance Date,
each of the conditions precedent set forth in the Base Indenture, including but
not limited to those conditions precedent set forth in Section 6.10(b) and
Article XII thereof, as applicable, have been satisfied or waived in accordance
with the terms thereof.

Section 12.    Representations and Warranties; Covenants.
(a)    Restatement of Representations and Warranties. The Issuer, the
Administrator, the Servicer and the Indenture Trustee hereby restate as of the
related Issuance Date, the Effective Date and each other date as is specifically
referenced in the body of such representation and warranty, all of the
representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture, and all of the representations and
warranties set forth in the Note Purchase Agreement.
(b)    In addition, each of the Administrator and the Servicer hereby make the
following representations and warranties for the benefit of the Indenture
Trustee, as of the Effective Date and as of the date of each Grant of
Receivables to the Indenture Trustee pursuant to the Base Indenture.
(i)    Ditech does not believe, nor does it have any reasonable cause to
believe, that it cannot perform each and every covenant contained in the Base
Indenture, this Indenture Supplement or any other Transaction Document.
(ii)    Other than any default or termination that (x) customarily occurs as a
result of events leading up to and following the commencement of a proceeding
under chapter 11 of the Bankruptcy Code by residential mortgage servicers or
other companies operating under similar lines of business as the Debtors or (y)
occurs as a result of the commencement of the Cases or any Specified Act of
Insolvency with respect to Ditech Holding Corporation or Ditech, none of Ditech,
the Depositor or the Issuer is in default (or, with respect to Ditech, subject
to termination as servicer) under any material agreement, contract, instrument
or indenture to which such Person is a party or by which it or its properties is
or are bound (including, without limitation, each Designated Servicing
Agreement), or with respect to any order of any court, administrative agency,
arbitrator or governmental body which should, in each case of this clause (ii),
reasonably be expected to have a material adverse effect on the transactions
contemplated hereunder, and no event has occurred which with notice or lapse of
time or both would constitute such a default with respect to any such agreement,
contract, instrument or indenture, or with respect to any such order of any
court, administrative agency, arbitrator or governmental body.
(c)    In order to secure its obligations under the Ditech Repurchase Agreement
and the RMS Repurchase Agreement, Ditech, as the sole economic member of the
Depositor, shall pledge all of its interest in the Depositor, including, without
limitation, its membership interest in the Depositor, and all distributions in
respect of and proceeds of the foregoing, to Barclays Bank PLC as administrative
agent under each of the DIP Facilities (the “DIP Administrative Agent”) for the
benefit of the buyers and other secured parties named in the pledge agreement to
be executed and delivered to the DIP Administrative Agent on the Issuance Date,


20



--------------------------------------------------------------------------------





together with all ancillary documentation (including, without limitation,
opinions, authorizing resolutions and public filings) as may be reasonably
required by the DIP Administrative Agent.
(d)    [Reserved].
(e)    The Servicer hereby covenants and agrees that the Servicer and its
subsidiaries taken as a whole shall not make any material change in its Core
Business Activities unless permitted under the definition of “Core Business
Activities” or otherwise consented to by the Administrative Agent in writing,
such consent not to be unreasonably withheld. For purposes hereof, “Core
Business Activities” means loan origination, loan servicing and collection
activities and ancillary services directly related thereto (including, for
example, the making of servicer advances and the financing of servicer
advances), REO property management, collection of consumer receivables,
bankruptcy assistance and solution activities, and the provision of
technological support products and services related to the foregoing, any other
activities conducted as of the Effective Date and business initiatives arising
out of and related to any of the foregoing; provided, however, that the Servicer
and its subsidiaries shall be specifically permitted to make material changes to
its Core Business Activities insofar as these changes relate to originating,
acquiring, securitizing, selling and/or servicing loans or other debt
obligations, unless such change in Core Business Activities adversely affects
the Servicer’s performance of, or ability to perform its obligations under any
Transaction Document or Designated Servicing Agreement or adversely affects the
interests of the Noteholders.
(f)    Representations, Warranties and Covenants of the Securities Intermediary.
The Securities Intermediary represents and warrants that, as of the Effective
Date, the Securities Intermediary has a physical office in the United States and
is engaged in a business or other regular activity of maintaining securities
accounts. The Securities Intermediary agrees that, at such time as this
Indenture is amended, it shall notify the parties if it no longer maintains a
physical office in the United States and is no longer engaged in a business or
other regular activity of maintaining securities accounts. The Securities
Intermediary represents and warrants that there are no other “account
agreements” (as defined in the Hague Convention) with respect to the Trust
Accounts other than the Base Indenture, as supplemented by the related Indenture
Supplement (as applicable).
(g)    As permitted by Article 4 of the Hague Convention on the Law Applicable
to Certain Rights in Respect of Securities Held with an Intermediary (the “Hague
Convention”), the parties hereto designate, acknowledge and further agree that:
(i) the Securities Intermediary is an “intermediary” (as defined in Article
1(1)(c) of the Hague Convention), (ii) the Base Indenture, as supplemented by
the related Indenture Supplement with respect to any series-specific Trust
Account, is an “account agreement” (as defined in Article 1(1)(e) of the Hague
Convention) and the Base Indenture, as supplemented by the related Indenture
Supplement with respect to any series-specific Trust Account, is the only such
“account agreement” relating to the Trust Accounts, (iii) the Issuer is the
“account holder” (as defined in Article 1(1)(d) of the Hague Convention) with
respect to the Trust Accounts and (iv) the only law which is applicable to all
of the issues specified in Article 2(1) of the Hague Convention is the law of
the State of New York, which shall govern each such issue and each Trust
Account.

Section 13.    Amendments.
(a)    Notwithstanding any provisions to the contrary in Article XII of the Base
Indenture but subject to the provisions set forth in Sections 12.1 and 12.3 of
the Base Indenture, without the consent of the Noteholders of any Notes but with
the consent of the Issuer (evidenced by its execution of such amendment), the
Indenture Trustee, the Administrator, the Servicer, and the Administrative
Agent, upon delivery of an Issuer Tax Opinion if requested by the Administrative
Agent and upon delivery by the Issuer


21



--------------------------------------------------------------------------------





to the Indenture Trustee of an Officer’s Certificate to the effect that the
Issuer reasonably believes that such amendment could not have a material Adverse
Effect on any Outstanding Notes and is not reasonably expected to have a
material Adverse Effect on the Noteholders of the Notes at any time in the
future (unless such Officer’s Certificate is waived by the Administrative
Agent), may amend this Indenture Supplement for any of the following purposes:
(i) to correct any mistake or typographical error or cure any ambiguity, or to
cure, correct or supplement any defective or inconsistent provision herein or in
any other Transaction Document; or (ii) to amend any other provision of this
Indenture Supplement.
(b)    Notwithstanding any provisions to the contrary in Section 6.10 or Article
XII of the Base Indenture, no supplement, amendment or indenture supplement
entered into with respect to the issuance of a new Series of Notes or pursuant
to the terms and provisions of Section 12.2 of the Base Indenture may, without
the consent of the Series Required Noteholders, supplement, amend or revise any
term or provision of this Indenture Supplement.
(c)    Notwithstanding any provisions to the contrary herein or in the Base
Indenture, a Noteholder shall have the right, exercisable in its sole
discretion, to tranche its respective Series 2019-VF1 Notes into Classes
following the initial issuance of the Series 2019-VF1 Notes without the consent
of any other Noteholder or any other Person so long as such tranching does not
affect the existing payment terms or aggregate available Fundings thereunder in
respect of the initially-issued Notes or the allocation of payments and fundings
among the Noteholders; provided that if such tranching requires this Indenture
Supplement to be amended, the Series Required Noteholders, the Issuer, the
Indenture Trustee, the Administrator, the Servicer and the Administrative Agent
hereby agree to cooperate in good faith to so amend and shall not hinder, delay
or condition their execution of any such amendment.
(d)    For the avoidance of doubt, the Issuer and the Administrator hereby
covenant that the Issuer shall not issue any future Series of Notes without
designating an entity to act as “Administrative Agent” under the related
Indenture Supplement with respect to such Series of Notes.

Section 14.    Counterparts.
This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.

Section 15.    Entire Agreement.
This Indenture Supplement, together with the Base Indenture incorporated herein
by reference, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

Section 16.    Limited Recourse.
Notwithstanding any other terms of this Indenture Supplement, the Series
2019-VF1 Notes, any other Transaction Documents or otherwise, the obligations of
the Issuer under the Series 2019-VF1 Notes, this Indenture Supplement and each
other Transaction Document to which it is a party are limited recourse
obligations of the Issuer, payable solely from the Trust Estate, and following
realization of the Trust Estate and application of the proceeds thereof in
accordance with the terms of this Indenture Supplement, none of the Noteholders
of Series 2019-VF1 Notes, the Indenture Trustee or any of the other parties to
the Transaction Documents shall be entitled to take any further steps to recover
any sums due but still unpaid hereunder or


22



--------------------------------------------------------------------------------





thereunder, all claims in respect of which shall be extinguished and shall not
thereafter revive. No recourse shall be had for the payment of any amount owing
in respect of the Series 2019-VF1 Notes or this Indenture Supplement or for any
action or inaction of the Issuer against any officer, director, employee,
shareholder, stockholder or incorporator of the Issuer or any of their
successors or assigns for any amounts pursuant to this Indenture Supplement
payable under the Series 2019-VF1 Notes or this Indenture Supplement. It is
understood that the foregoing provisions of this Section 16 shall not (a)
prevent recourse to the Trust Estate for the sums due or to become due under any
security, instrument or agreement which is part of the Trust Estate or (b) save
as specifically provided therein, constitute a waiver, release or discharge of
any indebtedness or obligation evidenced by the Series 2019-VF1 Notes or secured
by this Indenture Supplement. It is further understood that the foregoing
provisions of this Section 16 shall not limit the right of any Person to name
the Issuer as a party defendant in any proceeding or in the exercise of any
other remedy under the Series 2019-VF1 Notes or this Indenture Supplement, so
long as no judgment in the nature of a deficiency judgment or seeking personal
liability shall be asked for or (if obtained) enforced against any such Person
or entity.
Notwithstanding any other provision of this Indenture Supplement, the parties
hereto agree that no Noteholder that is a CP Conduit shall have any obligation
to pay any amounts owing under this Indenture Supplement unless and until it has
received cash pursuant to this Indenture Supplement sufficient to pay such
amounts. The provision of this paragraph shall survive the termination of this
Indenture Supplement.

Section 17.    Owner Trustee Limitation of Liability.
It is expressly understood and agreed by the parties hereto that (a) this
Indenture Supplement is executed and delivered by Wilmington Trust, National
Association, not individually or personally, but solely as Owner Trustee of the
Issuer under the Trust Agreement, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as a
personal representation, undertaking and agreement by Wilmington Trust, National
Association, but is made and intended for the purpose of binding only the
Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust, National Association, be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Indenture Supplement or the other
Transaction Documents.

Section 18.    Reduction of Maximum Committed Purchase Price.
Notwithstanding anything herein or in the Base Indenture to the contrary,
following the occurrence of an Event of Default, the Maximum Committed Purchase
Price shall be reduced to zero ($0).

Section 19.    Assignment.
Notwithstanding anything to the contrary herein or in any other Transaction
Document, the Transaction Documents are not assignable by the Issuer, Ditech,
the Depositor or the Limited Guarantor.

Section 20.    Notices.


Any communication provided for or permitted hereunder, pursuant to the Base
Indenture, including, without limitation, pursuant to Section 1.6 thereof or
provided for pursuant to any of the Transaction


23



--------------------------------------------------------------------------------





Documents, to the Administrative Agent shall be in writing and, unless otherwise
expressly provided herein, shall be deemed to have been duly given if delivered
by courier or mailed by first class mail, postage prepaid or overnight courier
or if transmitted by facsimile or by email and confirmed in a writing delivered
or mailed as aforesaid, to Barclays Bank PLC, 745 Seventh Avenue, New York, NY
10019, Attention: Steven Glynn, Phone: 212-412-3168,
Email:steven.glynn@barclays.com; or such other address or facsimile number as
may hereafter be furnished by such Person to the parties hereto in writing. The
parties hereto agree that, with respect to any communication delivered under any
Transaction Document to the Receivables Seller, the Administrator, the
Depositor, the Issuer, any Administrative Agent (as defined under clause (ii) of
the definition hereof) or any Noteholder of a Series 2019-VF1 Note, a copy of
such communication shall be delivered to the Administrative Agent as well.



Section 21.    Conditions Precedent to Effectiveness of this Indenture
Supplement.


This Indenture Supplement shall become effective upon the latest to occur of the
following:
a.the execution and delivery of this Indenture Supplement by all parties hereto;
b.each of the conditions precedent set forth in Article 2 of the Omnibus
Agreement shall have been satisfied or waived in accordance with the terms
thereof, which may be evidenced through email or written notice delivered to the
Indenture Trustee; and
c.the delivery of an Issuer Tax Opinion.

Section 22.    U.S. Credit Risk Retention.


(a)    Ditech hereby represents, warrants and covenants to Barclays and each of
the Noteholders of the Series 2019-VF1 Notes, that, as of the date hereof and as
of each Seller’s Interest Measurement Date, for so long as the Series 2019-VF1
Notes are outstanding Ditech will comply (either directly, or indirectly through
a “wholly owned affiliate” (as defined in Regulation RR)), and is the
appropriate entity to comply, with all legal requirements imposed on the
“sponsor” of a “securitization transaction” in accordance with Regulation RR.


(b)    Each of the Administrator and the Issuer further covenants and agrees
that the Owner Trustee and Wells Fargo Bank, N.A., both individually and in its
capacity as Indenture Trustee and in its capacity as Securities Intermediary,
shall have no liability with respect to any determination as to the
applicability or inapplicability of Regulation RR or the scope of the duties and
obligations of the Administrator or the Issuer thereunder. For the avoidance of
doubt, Wells Fargo Bank, N.A. shall be entitled to its other rights and
protections (including any rights to indemnification) set forth herein with
respect thereto.



Section 23.    No Petition.
Each of the Indenture Trustee, the Administrative Agent, the Servicer and the
Administrator, by entering into this Indenture, each Derivative Counterparty,
each Supplemental Credit Enhancement Provider or Liquidity Provider, as
applicable, by accepting its rights as a third party beneficiary hereunder, each
Noteholder, by accepting a Note and each Note Owner by accepting a Note or a
beneficial interest in a Note agrees that it will not institute against any
Administrative Agent or Noteholder that is a CP Conduit or join in any
institution against any Administrative Agent or Noteholder that is a CP Conduit
of, any receivership, insolvency, bankruptcy or other similar proceedings, or
other proceedings under any United States federal or state bankruptcy or similar
law in connection with any obligations relating to the Notes, this Indenture,


24



--------------------------------------------------------------------------------





any Derivative Counterparty, any Supplemental Credit Enhancement Agreement and
any Liquidity Facility, in either case, for one year and one day after the
latest maturing commercial paper note issued by the applicable CP Conduit is
paid in full. The provision of this paragraph shall survive the termination of
this Indenture Supplement.

Section 24.    Choice of Law.


THIS INDENTURE SUPPLEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO OR IN CONNECTION WITH THIS INDENTURE SUPPLEMENT, THE RELATIONSHIP OF
THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES HERETO SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


THE LAWS OF THE STATE OF NEW YORK ARE APPLICABLE TO ALL ISSUES SPECIFIED IN
ARTICLE 2(1) OF THE HAGUE CONVENTION, THIS SECTION 24 OF THIS INDENTURE
SUPPLEMENT AND SECTION 1.13 OF THE BASE INDENTURE MAY NOT BE AMENDED OR MODIFIED
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND THE INDENTURE
TRUSTEE.


TO THE EXTENT THAT ANY TRUST ACCOUNT, OR ANY AGREEMENTS BETWEEN THE SECURITIES
INTERMEDIARY AND WELLS FARGO BANK, N.A., AS INDENTURE TRUSTEE FOR DITECH AGENCY
ADVANCE TRUST ADVANCE RECEIVABLES BACKED NOTES WITH RESPECT TO ANY TRUST ACCOUNT
ARE AT ANY TIME GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK,
THE PARTIES HERETO DO NOT CONSENT TO THE NEW GOVERNING LAW FOR THE PURPOSES OF
ARTICLE 7 OF THE HAGUE CONVENTION.



Section 25.    Amendments to Base Indenture with Respect to Series 2019-VF1
Notes.


The following amendments shall be deemed to be made to the Base Indenture for
purposes of the Series 2019-VF1 Notes:
a.
Notwithstanding any other provision in any Transaction Document to the contrary,
effective as of and from the date hereof, all references to “Administrative
Agent” or “Credit Suisse First Boston Mortgage Capital LLC” in the Base
Indenture or in any other Transaction Document shall be deemed to be references
to “Barclays Bank PLC” as successor Administrative Agent. For the avoidance of
doubt, Section 1 of the Base Indenture is hereby amended by deleting the
definition of “Administrative Agent” in its entirety and replacing it with the
following:

“Administrative Agent: Barclays Bank PLC or an Affiliate thereof or any
successor thereto in respect of the Series of Notes for which it is designated
as an Administrative Agent therefor in the related Indenture Supplement and, in
respect of any Series, the Person(s) specified in the related Indenture
Supplement. Unless


25



--------------------------------------------------------------------------------





the context indicates otherwise in any Indenture Supplement for such Indenture
Supplement, each reference to the “Administrative Agent” herein or in any other
Transaction Document shall be deemed to constitute a collective reference to
each Person that is an Administrative Agent. If (x) any Person that is an
Administrative Agent resigns as an Administrative Agent in respect of all Series
for which it was designated as the Administrative Agent or (y) all of the Notes
in respect of each Series for which any Person was designated as the
Administrative Agent are repaid or redeemed in full, such Person shall cease to
be an “Administrative Agent” for purposes hereof and of each other Transaction
Document.”
b.
Section 8.1 is hereby deemed to be amended by deleting clause (d) in its
entirety and replacing it with the following:

“(d)    the occurrence of an Insolvency Event as to the Issuer or the
Depositor;”
c.
Section 8.1 is hereby deemed to be amended by deleting clause (f) in its
entirety and replacing it with the following:

“(f)    the Depositor, as holder of the Owner Trust Certificate or otherwise,
sells, transfers, pledges or otherwise disposes of: (i) the Owner Trust
Certificate or (ii) any rights to receive (or direct) payments or other amounts
payable thereunder or otherwise payable to the Depositor (except by way of
permitted distributions to its member), in each case whether voluntarily or by
operation of law, foreclosure or other enforcement by a Person of its remedies
against the Receivables Seller, the Servicer or the Depositor, except with the
consent of the Administrative Agent;”
d.
The second paragraph under the heading “Transaction Parties” in Schedule 2 of
the Base Indenture is hereby amended by deleting it in its entirety and
replacing it with the following:

If to Barclays Bank PLC, as Administrative Agent
Name of Bank:            Barclays Bank PLC
ABA Number of Bank:        026-002-574
Name of Account:        Barclays Bank CLAD
Account Number:        050-019-104
e.
Exhibit F-3 of the Base Indenture is hereby deemed to be amended by deleting it
in its entirety and replacing it with Exhibit A hereto.

In the case of any conflict or inconsistency between the provisions set forth in
Section 8.2 of the Base Indenture and the provisions of the Omnibus Agreement,
the provisions of the Omnibus Agreement shall govern with respect to the parties
thereto to the extent of such conflict or inconsistency.
[Signature pages follow]


26



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed by their respective signatories thereunto all as of the day and
year first above written.
DITECH AGENCY ADVANCE TRUST, as Issuer
By: Wilmington Trust, National Association,
not in its individual capacity but solely as
Owner Trustee
 
By: /s/ Dorri Costello   
Name: Dorri Costello   
Title: Vice President   


















 





Ditech Agency Advance Trust, Series 2019-VF1 Notes - Signature Page to Indenture
Supplement



--------------------------------------------------------------------------------








WELLS FARGO BANK, N.A., as Indenture Trustee, Calculation Agent, Paying Agent
and Securities Intermediary and not in its individual capacity




 
By: /s/ Mark DeFabio   
Name: Mark DeFabio   
Title: Vice President   
 







[Ditech Agency Advance Trust, Series 2019-VF1 Notes - Signature Page to
Indenture Supplement]



--------------------------------------------------------------------------------






DITECH FINANCIAL LLC,
as Administrator and as Servicer


By: /s/ Joanna Colaneri    
Name: Joanna Colaneri    
Title: Senior Vice President and Treasurer    






[Ditech Agency Advance Trust, Series 2019-VF1 Notes - Signature Page to
Indenture Supplement



--------------------------------------------------------------------------------








BARCLAYS BANK PLC,
as Administrative Agent
By: /s/ Joseph O’ Doherty   
Name: Joseph O’ Doherty   
Title: Managing Director   











Ditech Agency Advance Trust, Series 2019-VF1 Notes - Signature Page to Indenture
Supplement



--------------------------------------------------------------------------------






SCHEDULE 1


WIRE INSTRUCTIONS




If to the Series 2019-VF1 Reserve Account:


Name of Bank:            Wells Fargo Bank, N.A.
ABA Number of Bank:        121000248
Name of Account:        Corporate Trust Clearing
Account Number at Bank:    397 077 1416
For Further Credit To:        49309008


If to the Barclays Purchaser Group:


Name of Bank:            Barclays Bank PLC
ABA Number of Bank:        026-002-574
Name of Account:        Sheffield 4(2) Funding Account
Account Number at Bank:    050-791-516


If to the Sinking Fund Account:


Name of Bank:            Wells Fargo Bank, N.A.
ABA Number of Bank:        121000248
Name of Account:        Corporate Trust Clearing
Account Number at Bank:    397 077 1416
For Further Credit To:         49309006


















Schedule 1





--------------------------------------------------------------------------------
















Exhibit A


Authorized Representatives of the Administrative Agent


Name
Title
Signature
 
 
 
 
 
 
Joseph O'Doherty
Managing Director
/s/ Joseph O'Doherty
 
 
 
Courtney Henry
Director
/s/ Courtney Henry
 
 
 
John McCarthy
Director
/s/ John McCarthy
 
 
 
David Hufnagel
Director
/s/ David Hufnagel
 
 
 
Chin-Yong Choe
Director
/s/ Chin-Yong Choe








 











Exhibit A – Series 2019-VF1 Indenture Supplement





--------------------------------------------------------------------------------








Exhibit B


Assumed Transaction Documents




1.
Fannie Mae Acknowledgment Agreement

2.
Trust Agreement

3.
Verification Agent Letter Agreement







Exhibit B
2013649-NYCSR07A - MSW 33